MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                       FILED
regarded as precedent or cited before any                         Dec 29 2016, 9:07 am

court except for the purpose of establishing                           CLERK
                                                                   Indiana Supreme Court
the defense of res judicata, collateral                               Court of Appeals
                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Paul J. Podlejski                                       Gregory F. Zoeller
Anderson, Indiana                                       Attorney General of Indiana
                                                        Marjorie Newell
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Steven D. Parks,                                        December 29, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        48A05-1604-CR-821
        v.                                              Appeal from the Madison Circuit
                                                        Court
State of Indiana,                                       The Honorable Angela Warner
Appellee-Plaintiff                                      Sims, Judge
                                                        Trial Court Cause No.
                                                        48C01-1504-F6-640



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 48A05-1604-CR-821 | December 29, 2016    Page 1 of 5
[1]   Steven Parks appeals his conviction for Level 6 Felony Theft, 1 arguing that

      there is insufficient evidence supporting his conviction. Finding the evidence

      sufficient, we affirm.


                                                    Facts
[2]   On April 28, 2015, around 6:00 p.m., Parks entered a Kohl’s department store.

      He browsed the athletics section and took twelve items of apparel—three tank

      tops, five pairs of shorts, and four shirts—back to a fitting room. Several of

      these items were duplicates of each other. A loss prevention officer followed

      Parks and stood near the fitting room door. Ten minutes after he entered the

      fitting room, Parks emerged with some clothes, none of which were duplicates

      of each other. The loss prevention officer looked in the fitting room and

      observed only a Nike tag on the ground. Parks walked over to a rack and hung

      up one tank top, three pairs of shorts, and three shirts, and then made his way

      toward the exit. Security cameras captured all of Parks’s activities in the store,

      with the exception of what he was doing inside the fitting room. State’s Ex. 1.


[3]   The loss prevention officer caught up to Parks as Parks left the store and asked

      him to return any merchandise he took. Parks said, “I don’t have anything of

      yours on me,” and left on his bicycle. Tr. p. 201. The store called the police

      and showed them the surveillance footage. Roughly thirty minutes later, the

      police found Parks and arrested him. They took him back to the store where




      1
          Ind. Code § 35-43-4-2.


      Court of Appeals of Indiana | Memorandum Decision 48A05-1604-CR-821 | December 29, 2016   Page 2 of 5
      employees identified him. The police did not find any of the missing clothes in

      Park’s possession.


[4]   The next day, the State charged Parks with theft as a Class A misdemeanor and

      theft as a Level 6 felony. On February 18-19, 2016, a bifurcated jury trial was

      held. First, the jury found Parks guilty of misdemeanor theft. Second, the jury

      found that, because he had prior convictions for conversion and attempted

      theft, his misdemeanor theft conviction should be enhanced to a Level 6 felony.

      On March 14, 2016, the trial court sentenced Parks to 910 days imprisonment.

      Parks now appeals.


                                   Discussion and Decision
[5]   Parks’s sole argument on appeal is that there is insufficient evidence supporting

      his conviction. When reviewing the sufficiency of the evidence supporting a

      conviction, we will neither reweigh the evidence nor assess witness credibility.

      Harbert v. State, 51 N.E.3d 267, 275 (Ind. Ct. App. 2016). We will consider only

      the evidence supporting the judgment and any reasonable inferences that may

      be drawn therefrom, and we will affirm if a reasonable trier of fact could have

      found the defendant guilty beyond a reasonable doubt. Id.


[6]   To convict Parks of Level 6 felony theft, the State was required to prove beyond

      a reasonable doubt that he “knowingly or intentionally exert[ed] unauthorized

      control over property of another person, with intent to deprive the other person




      Court of Appeals of Indiana | Memorandum Decision 48A05-1604-CR-821 | December 29, 2016   Page 3 of 5
      of any part of its value or use,” and then that he had a prior unrelated

      conviction for theft or criminal conversion. I.C. § 35-42-4-2(a)(1)(C).2


[7]   At trial, the State presented the security footage from the store, which shows

      Parks taking twelve pieces of clothing back to a fitting room. After a few

      minutes, he emerges from the fitting room with seven pieces of clothing, which

      he quickly hangs on a rack before heading straight for the exit. Moreover,

      while he took several duplicates into the fitting room, none of the clothes he

      hangs back on the rack were duplicates. Finally, the loss prevention officer

      testified that there were not any clothes left in the fitting room.


[8]   Parks stresses the fact that the police did not find the missing clothing on his

      person. But the police only located him half an hour after he left the store. A

      reasonable jury could certainly have inferred that Parks put the clothes on under

      his outerwear, left the store wearing the stolen apparel, and then deposited the

      clothes somewhere else before the police caught him.


[9]   Since the security footage clearly shows Parks leaving the fitting room holding

      fewer clothes than when he entered it, his argument amounts to a request that

      we discount the testimony of the loss prevention officer that the missing clothes

      were not left in the fitting room. Because the weighing of evidence and




      2
          On appeal, Parks does not challenge the finding that he had previous convictions for theft or conversion.


      Court of Appeals of Indiana | Memorandum Decision 48A05-1604-CR-821 | December 29, 2016              Page 4 of 5
       testimony is a task left to the factfinder, this is a request that we must deny.

       The evidence is sufficient to support Parks’s conviction.


[10]   The judgment of the trial court is affirmed.


       Mathias, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 48A05-1604-CR-821 | December 29, 2016   Page 5 of 5